            Case 2:19-cv-01439-KJM-KJN Document 65 Filed 12/10/20 Page 1 of 2


 1   RANDY J. RISNER, SBN 172552
     CITY OF VALLEJO, City Hall
 2
     555 Santa Clara Street, 3rd Floor
 3   Vallejo, CA 94590
     Tel: (707) 648-4545
 4   Fax: (707) 648-4687
 5
     JOHN R. WHITEFLEET, SBN 213301
 6   PORTER | SCOTT
     350 University Ave., Suite 200
 7   Sacramento, CA
 8   Tel: (916) 929-1481
     Fax: (916) 927-3706
 9   Email: jwhitfleet@porterscott.com
10   Attorneys for Defendants: CITY OF VALLEJO (also erroneously sued herein as
11   VALLEJO POLICE DEPARTMENT)

12                                    UNITED STATES DISTRICT COURT
13                     EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
14
15   JOSEPH LAKE,                                           CASE NO.: 2-19-cv-01439-KJM-KJN
16                     Plaintiff,                           STIPULATION TO SEAL PAGES 37-114
17                                                          and 242-254 OF ECF NO. 52-2
     v.
18
     CITY OF VALLEJO, et al.
19
20
                 Defendants.
21   ___________________________________/
22           Plaintiff JOSEPH LAKE and Defendant CITY OF VALLEJO (also erroneously sued herein as
23   VALLEJO POLICE DEPARTMENT), by and through their respective undersigned counsel of record,
24   hereby stipulate to seal pages 37-114 and 242-254 of ECF No. 52-2, Declaration of Wendy Chau as
25   follows:
26           In the Protective Order (ECF No. 15), officer personnel records, citizen complaints, internal
27   affairs investigations, and police records may be designated as Confidential. During the course of
28   discovery, Defendant produced such documents as Confidential under the Protective Order, to include

     {02330092.DOCX}                                    1

                             STIPULATION TO SEAL PAGES 37-114 and 242-254 OF ECF NO. 52-2
             Case 2:19-cv-01439-KJM-KJN Document 65 Filed 12/10/20 Page 2 of 2


 1   documents Bates Stamped 00001-00078 and LAKE00085-97.
 2               Despite these designations, the documents Bates Stamped 00001-00078 and LAKE00085-97, were
 3   included as exhibits to the Declaration of Wendy Chau, filed at ECF No. 52-2 at pages 37-114 and 242-254.
 4               The parties now stipulate there is good cause to seal pages 37-114 and 242-254 of ECF No. 52-2,
 5   in accordance with both the terms of the Protective Order and Local Rule 141, and the hearing held on
 6   December 3, 2020.
 7
 8                                                    Respectfully submitted,
 9
     Dated: December 9, 2020                          PORTER SCOTT
10
                                                      A PROFESSIONAL CORPORATION
11
12                                                    By /s/ John R. Whitefleet
13                                                        John R. Whitefleet
                                                          Attorney for Defendant CITY OF VALLEJO
14
15   Dated: December 9, 2020                          LAW OFFICES OF WENDY CHAU

16
17
                                                      By /s/ Wendy Chau (authorized on 12-08-20)
18                                                        Wendy Chau
                                                          Attorney for Plaintiff JOSEPH LAKE
19
20
                                                         ORDER
21
                 Good cause appearing, it is so ordered. The clerk is ordered to seal pages 37-114 and 242-254 of
22
23   ECF No. 52-2, Declaration of Wendy Chau.

24   Dated: December 9, 2020
25
26
27   lake.1439

28

     {02330092.DOCX}                                      2

                              STIPULATION TO SEAL PAGES 37-114 and 242-254 OF ECF NO. 52-2
